             Case 2:15-cv-00612-RSL Document 169 Filed 02/14/20 Page 1 of 9



 1                                                             The Honorable Ronald B. Leighton
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                           WESTERN DISTRICT OF WASHINGTON

 7                                            AT TACOMA

 8   CHERYL KATER and SUZIE KELLY,                     Case No.: 2:15-cv-00612-RBL
     individually and on behalf of all others
 9
     similarly situated,                               REPLY IN SUPPORT OF
10                                                     DEFENDANTS’ MOTION FOR
                            Plaintiffs,                RULE 23(d) PROTECTIVE ORDER
11          v.
12   CHURCHILL DOWNS INCORPORATED, a                   Note on Motion Calendar: February 14,
     Kentucky corporation, and BIG FISH                2020
13
     GAMES, INC., a Washington corporation,
14
                            Defendants.
15

16
     MANASA THIMMEGOWDA, individually
     and on behalf of all others similarly situated,   Case No.: 2:19-cv-00199-RBL
17

18                          Plaintiff,                 REPLY IN SUPPORT OF
                                                       DEFENDANTS’ MOTION FOR
            v.                                         RULE 23(d) PROTECTIVE ORDER
19

20   BIG FISH GAMES, INC., a Washington                Note on Motion Calendar: February 14,
     corporation; ARISTOCRAT                           2020
21   TECHNOLOGIES INC., a Nevada
     corporation; ARISTOCRAT LEISURE
22   LIMITED, an Australian corporation; and
     CHURCHILL DOWNS INCORPORATED, a
23   Kentucky corporation,
24
                            Defendants.
25

26

27

28   REPLY IN SUPPORT OF DEFENDANTS’ MOTION                  ORRICK, HERRINGTON & SUTCLIFFE LLP
     FOR RULE 23(d) PROTECTIVE ORDER (2:15-cv-                     701 FIFTH AVENUE, SUITE 5600
                                                                 SEATTLE, WASH NGTON 98104-7097
     00612-RBL; 2:19-cv-00199-RBL)                                        +1 206 839 4300
                  Case 2:15-cv-00612-RSL Document 169 Filed 02/14/20 Page 2 of 9



 1                                                      TABLE OF CONTENTS

 2
     INTRODUCTION .......................................................................................................................... 1
 3
     ARGUMENT .................................................................................................................................. 1
 4
     I.        Reports From BFC Users, and Plaintiffs’ Opposition, Confirm That Edelson’s
 5             Opt-Out Website And Related Communications Are Misleading. ..................................... 1

 6   II.       Edelson Admits It Is Engaging In Additional Prohibited Communications With
               Putative Class Members, And BFC Users Corroborate That Admission. .......................... 4
 7
     III.      Rule 23(d) Relief Is Necessary To Protect Putative Class Members, And In This
 8             Instance Raises No First Amendment Concerns. ................................................................ 5

 9   CONCLUSION ............................................................................................................................... 6

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      REPLY IN SUPPORT OF DEFENDANTS’                                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
      MOTION FOR RULE 23(d) PROTECTIVE ORDER                                                        701 F FTH AVENUE, SUITE 5600
                                                                            -i-                   SEATTLE, WASH NGTON 98104-7097
      (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)                                                               +1 206 839 4300
              Case 2:15-cv-00612-RSL Document 169 Filed 02/14/20 Page 3 of 9



 1                                          INTRODUCTION

 2          Edelson’s Opt-Out Website, targeted ads, and other communications to putative class

 3   members include numerous misleading statements about this litigation and BFC users’ rights in

 4   arbitration, and improperly advocate that users should “Say No to Big Fish Arbitration.” Kater

 5   Dkt. 164 (“Mot.”). These communications violate Rule 23(d). If the tables were turned, Edelson

 6   would no doubt cry foul: Imagine Defendants launching a website or ads admonishing putative

 7   class members to “Say No to Edelson Class Action Lawsuit,” or making disparaging remarks

 8   about Edelson to putative class members. Presumably, Edelson would not contend that—as

 9   Edelson now argues—such communications are protected by the First Amendment.

10          Reports from BFC users confirm that Edelson’s communications are misleading. BFC

11   users have reportedly: (1) received via email a signed opt-out letter in their name, despite not

12   wanting to sign any such letter; (2) been encouraged by a law firm to opt out of the Terms of

13   Use; (3) received communications from Edelson disparaging BFC; (4) received letters from

14   Edelson about its lobbying activities in Washington; and (5) been contacted daily to be part of a

15   class action. See Declaration of Lindsey Barnhart (“Barnhart Decl.”) at ¶¶ 5–6 & Ex. B at 4.

16          Edelson’s Opt-Out Website, targeted online ads, and calls and emails to putative class

17   members are part of a concerted effort to present putative class members with biased,

18   incomplete, and misleading information so that Edelson might realize its desire to maintain this

19   putative class action—rather than to help putative class members determine whether they are

20   better off with the expediency and efficiency that arbitration offers. Edelson is engaged in

21   precisely the sort of conduct that Rule 23(d) is meant to prohibit, and neither the Constitution nor

22   the Court’s Orders provide any basis to permit this improper conduct to continue.

23                                             ARGUMENT

24   I.     Reports From BFC Users, and Plaintiffs’ Opposition, Confirm That Edelson’s Opt-
            Out Website And Related Communications Are Misleading.
25
            Defendants’ Motion described numerous reasons why statements on the Edelson Opt-Out
26
     Website are misleading. Mot. at 4–8. Plaintiffs’ Opposition does not seriously address
27

28
      REPLY IN SUPPORT OF DEFENDANTS’                              ORRICK, HERRINGTON & SUTCLIFFE LLP
      MOTION FOR RULE 23(d) PROTECTIVE ORDER                             701 F FTH AVENUE, SUITE 5600
                                                        -1-            SEATTLE, WASH NGTON 98104-7097
      (2:15-cv-00612-RBL; 2:19-cv-00199-RBL)                                    +1 206 839 4300
               Case 2:15-cv-00612-RSL Document 169 Filed 02/14/20 Page 4 of 9



 1   Defendants’ arguments with respect to many of those statements. For example, Plaintiffs

 2   contend that the Opt-Out Website’s representations that different limitations periods apply to (a)

 3   class action claims in court and (b) arbitration claims is “true, accurate, and in no way

 4   misleading” because American Pipe tolling applies in litigation, but “potentially not in individual

 5   arbitration.” Kater Dkt. 167 (“Opp.”) at 7. That is directly contrary to the position Edelson

 6   previously took before both this Court and the Ninth Circuit—specifically, that the one-year

 7   limitations period in the Terms of Use applies to the claims of any BFC user who accepts the

 8   Terms, no matter what forum the user’s claims proceed in, and regardless of whether the user

 9   opts out of the dispute resolution provision. See Kater Dkt. 151 at 12; Ninth Circuit Case No.

10   19-36090 Dkt. 11 at 11. Edelson is either misleading the courts, or misleading putative class

11   members. Cf. Georgine v. Amchem Prod., Inc., 160 F.R.D. 478, 491 (E.D. Pa. 1995) (finding

12   misleading statement that “[t]he only way to protect your rights to future compensation is to sign

13   the enclosed ‘opt out’ form immediately” or else “YOU WILL LOSE VALUABLE RIGHTS IN

14   THE EVENT YOU DEVELOP AN ASBESTOS-RELATED DISEASE IN THE FUTURE”).

15           Plaintiffs attempt to resuscitate other challenged statements by suggesting that the

16   purportedly partial truth they convey renders them “in no way misleading.” Opp. at 6–9. But

17   only telling half the story in a way that paints Edelson’s position in the most favorable light—

18   and omitting “critical fact[s]”—is misleading. See Kutzman v. Derrel’s MiniStorage, Inc., 354 F.

19   Supp. 3d 1149, 1156-57 (E.D. Cal. 2018) (restraining communications to putative class members

20   that omitted “critical fact[s]” regarding litigation); see also Panag v. Farmers Ins. Co. of Wash.,

21   166 Wash. 2d 27, 50 (2009) (under Washington Consumer Protection Act, a communication

22   “contain[ing] accurate information” is deceptive if it includes an “omission . . . that is likely to

23   mislead”); Maddox v. Knowledge Learning Corp., 499 F. Supp. 2d 1338, 1344 (N.D. Ga. 2007)

24   (requiring correction of potentially misleading statements on plaintiffs’ website).

25           For example, the Opt-Out Website’s statement that “[i]f you decide to give up your

26   rights, starting an arbitration would cost you $250, and if you wanted a lawyer, you would have

27   to pay for one yourself,” is misleading because it suggests that class action litigants would not

28    REPLY IN SUPPORT OF DEFENDANTS’                               ORRICK, HERRINGTON & SUTCLIFFE LLP
      MOTION FOR RULE 23(d) PROTECTIVE                                    701 FIFTH AVENUE, SUITE 5600
      ORDER (2:15-cv-00612-RBL; 2:19-cv-00199-        -2 -              SEATTLE, WASH NGTON 98104-7097
                                                                                 +1 206 839 4300
      RBL)
               Case 2:15-cv-00612-RSL Document 169 Filed 02/14/20 Page 5 of 9



 1   have to pay for a lawyer. Mot. at 6. But any class member’s recovery in litigation would

 2   necessarily be reduced by Edelson’s attorneys’ fee award—i.e., the class member would need to

 3   “pay for” a lawyer. Edelson contends that “there is no chance a class member would have to pay

 4   for a lawyer by herself” in litigation because “fees will be shared among the entire class.” Opp.

 5   at 8. That non sequitur only reinforces that the statement is misleading; nowhere does the Opt-

 6   Out Website inform putative class members that they would have to “pay for” a lawyer, one way

 7   or another, regardless of whether they opt out of arbitration.

 8           As another example, the Opt-Out Website’s statement that “[t]here is no judge and no

 9   jury in arbitration” is misleading because it fails to mention the presence of an arbitrator, duty-

10   bound to render an impartial decision. Mot. at 5. Even the JAMS definition of “arbitration”

11   cited by Plaintiffs does not state that there is “no judge” in arbitration. Opp. at 7. Edelson has

12   no answer to this criticism other than to emphasize the uncontroversial point that arbitration does

13   not provide claimants with the right to a jury of their peers. Id.

14           Reports from BFC users confirm they do not understand Edelson’s Opt-Out Website, and

15   can be misled into completing the opt-out form despite not wanting to opt out of arbitration.

16   Specifically, one user reported that she received a completed opt-out letter by email signed in her

17   name, despite not wanting to sign anything, which shows she completed the opt-out form without

18   understanding what it was. See Barnhart Decl. ¶ 6. The opt-out letter this user received is

19   identical to the form “postcard” generated via the Opt-Out Website. See Kater Dkt. 168-1. This

20   illustrates that the Opt-Out Website is misleading, and may be causing undesired or unintended

21   opt-outs. Cf. Georgine, 160 F.R.D. at 490 (misleading letters stating “that opting out [was] the

22   only way to secure . . . compensation” violated Rule 23(d) by preventing class members from

23   making decisions based on “independent analysis of their own self-interest”).

24           In short, Edelson’s dissemination of these misleading statements and half-truths to

25   putative class members are textbook examples of communications that Rule 23(d) prohibits.

26   See, e.g., Longcrier v. HL-A Co., 595 F. Supp. 2d 1218, 1229 n.15, 1230–32 (S.D. Ala. 2008)

27   (restricting communications with putative class members because “misleading half-truths” used

28    REPLY IN SUPPORT OF DEFENDANTS’                                 ORRICK, HERRINGTON & SUTCLIFFE LLP
      MOTION FOR RULE 23(d) PROTECTIVE                                      701 FIFTH AVENUE, SUITE 5600
      ORDER (2:15-cv-00612-RBL; 2:19-cv-00199-        -3 -                SEATTLE, WASH NGTON 98104-7097
                                                                                   +1 206 839 4300
      RBL)
                  Case 2:15-cv-00612-RSL Document 169 Filed 02/14/20 Page 6 of 9



 1   to procure them “crossed a clear line demarcated in Gulf Oil and its progeny”).

 2   II.        Edelson Admits It Is Engaging In Additional Prohibited Communications With
                Putative Class Members, And BFC Users Corroborate That Admission.
 3
                Plaintiffs’ Opposition confirms Edelson has also had numerous other communications
 4
     with putative class members that it did not disclose to the Court: targeted ads encouraging
 5
     putative class members to opt out of arbitration, see Kater Dkts. 165-3–4 (“Say No To Big Fish
 6
     Arbitration”); and direct phone/email communications in which Edelson admittedly disparaged
 7
     Defendants, see Opp. at 12. The targeted ads violate Rule 23(d) for the same reasons the Opt-
 8
     Out Website does. See supra Section I; Mot. at 4–8. As for the calls and emails, neither
 9
     Defendants nor the Court can assess whether they comply with Rule 23(d) because Edelson
10
     refuses to disclose them based on questionable claims of privilege.1 Reports from BFC users and
11
     admissions by Edelson, however, strongly indicate that they are also misleading.
12
                For example, in addition to the reports described in Defendants’ Motion, one BFC user
13
     reported receiving communications from a law firm encouraging the user to opt out of
14
     arbitration; and another reported being contacted daily to join a class action. Barnhart Decl. ¶ 6.
15
     Moreover, Edelson admits that its attorneys “spoke[] unkindly of Big Fish Casino” when
16
     communicating by phone and email with putative class members—a clear violation of Rule
17
     23(d). Kutzman, 354 F. Supp. 3d at 1157-61 (restraining communications that “contained a
18
     number of slights, disparaging remarks, and off-handed comments” targeted at opposing party).
19
                Concerned by these reports from BFC users, counsel for Defendants sought Edelson’s
20
     confirmation or denial that it was engaging in such direct communications. Despite multiple
21
     requests, Edelson refused to answer, claiming the “allegations” were “baseless,” and that it did
22

23

24
     1
      Even if privileged, Plaintiffs’ selective discussion of these communications in their Opposition
25   amounts to a waiver of privilege. Weil v. Inv./Indicators, Research & Mgmt., Inc., 647 F.2d 18,
26   24 (9th Cir. 1981) (“[V]oluntary disclosure of the content of a privileged attorney
     communication constitutes waiver of the privilege as to all.”).
27

28       REPLY IN SUPPORT OF DEFENDANTS’                           ORRICK, HERRINGTON & SUTCLIFFE LLP
         MOTION FOR RULE 23(d) PROTECTIVE                                701 FIFTH AVENUE, SUITE 5600
         ORDER (2:15-cv-00612-RBL; 2:19-cv-00199-     -4 -             SEATTLE, WASH NGTON 98104-7097
                                                                                +1 206 839 4300
         RBL)
                  Case 2:15-cv-00612-RSL Document 169 Filed 02/14/20 Page 7 of 9



 1   not “cold call putative class members, [or] spy on them either.” Barnhart Decl. Ex. A at 2, 4.2

 2              Edelson’s evasive responses have exacerbated Defendants’ concerns. The question for

 3   purposes of Rule 23(d) is not simply whether Edelson is “cold calling” putative class members,

 4   but whether its ex parte communications with them contain misleading information and/or

 5   statements critical of Big Fish Games. Defendants cannot be certain what Edelson is saying to

 6   putative class members, but all signs suggest it is making the same sorts of misleading statements

 7   that appear on the Opt-Out Website. While Edelson may be permitted to field phone calls from

 8   putative class members, it is not free to present to them a one-sided view of the litigation and

 9   users’ arbitration rights See Maddox, 499 F. Supp. 2d at 1344 (N.D. Ga. 2007) (requiring

10   plaintiffs to correct “unbalanced” class member communications).

11              Finally, Plaintiffs’ insistence that “there’s nothing wrong with putative class members

12   talking to each other,” Opp. at 2, side-steps whether Edelson is improperly using clients as

13   conduits to speak with putative class members. One BFC user, in comments on Edelson’s

14   Facebook ad, referenced speaking to Edelson and then made misleading statements to putative

15   class members, some of which may constitute legal advice. See, e.g., Barnhart Decl. ¶ 4 & Ex. B

16   at 3 (“unless someone is a BILLIONAIRE they cannot possibly afford to arbitrate with big fish

17   or sue big fish independently”); id. (“BY . . . NOT OPTING OUT, ppl are eliminating

18   themselves from . . . being able to fight big fish and get any money back EVER!”). Edelson

19   responded to Facebook comments from BFC users to help them reach the Opt-Out Website, but

20   selectively chose not to weigh in to correct false and misleading comments from others. Id. at 6.

21   III.       Rule 23(d) Relief Is Necessary To Protect Putative Class Members, And In This
                Instance Raises No First Amendment Concerns.
22
                Plaintiffs’ only argument against the relief sought by Defendants is that an order
23

24
     2
      Edelson insisted that to answer any questions, it needed the personal information of the BFC
25   users who reported unwanted contacts by Edelson. Barnhart Decl. Ex. A at 4, 7. Defendants
26   understandably have concerns about providing this information, both to protect BFC users from
     other unsolicited communications and also because Edelson should not need user information to
27   answer whether it engaged in any such communications.

28       REPLY IN SUPPORT OF DEFENDANTS’                             ORRICK, HERRINGTON & SUTCLIFFE LLP
         MOTION FOR RULE 23(d) PROTECTIVE                                  701 FIFTH AVENUE, SUITE 5600
         ORDER (2:15-cv-00612-RBL; 2:19-cv-00199-       -5 -             SEATTLE, WASH NGTON 98104-7097
                                                                                  +1 206 839 4300
         RBL)
               Case 2:15-cv-00612-RSL Document 169 Filed 02/14/20 Page 8 of 9



 1   requiring Edelson to “[t]ake[] [d]own” the Opt-Out Website would be an impermissible “prior

 2   restraint.” Opp. at 10. Plaintiffs do not dispute that the rest of Defendants’ requested relief—

 3   e.g., invalidation of opt-outs procured through the Website—would be proper if the Court finds

 4   the challenged communications misleading. Id. Plaintiffs’ “prior restraint” argument fails.

 5   Temporary suspension of Edelson’s Opt-Out Website until it can be cured of misleading

 6   statements is not a “prior restraint,” as the offending content has already been published. See

 7   Alexander v. United States, 509 U.S. 544, 553–54 (1993) (“[O]ur decisions have steadfastly

 8   preserved the distinction between prior restraints and subsequent punishments.”). In any event, a

 9   properly tailored Rule 23(d) order regulating misleading communications does not offend the

10   First Amendment. See Gulf Oil Co. v. Bernard, 452 U.S. 89, 101–02 (1981). Plaintiffs have

11   acknowledged as much when seeking Rule 23(d) relief, including a prohibition on Defendants’

12   communicating with BFC users about the litigation or users’ arbitration rights under the Terms

13   of Use, Kater Dkt. 136 at 2–3, which is precisely what Edelson is communicating about here.

14           Given the distorting effect of the statements on the Opt-Out Website and the ads linking

15   to it, see supra Sections I–II, the Court is well within its discretion to require Edelson to suspend

16   the Website and ads until the Court can approve modified versions free of any misleading

17   statements. See Jones v. Casey’s Gen. Stores, 517 F. Supp. 2d 1080, 1089 (S.D. Iowa 2007).

18   (ordering removal of “offending website information from the public domain” until replaced

19   with “factual, accurate, and balanced” information); Kater Dkt. 137 at 12–13 (temporarily

20   suspending display of Defendants’ pop-up until Court could approve revised version). The Court

21   should similarly regulate any other communications by Edelson to putative class members (not

22   including its clients) about the litigation, or the impact of the Terms of Use on any legal rights of

23   putative class members—whether communicated directly or indirectly through others, including

24   Edelson’s clients—and order all other relief sought in Defendants’ Motion. See Mot. at 10–12.

25                                               CONCLUSION

26           For the foregoing reasons, the Court should issue a protective order under Rule 23(d) and

27   order the relief specified in Defendants’ Motion. See Mot. at 12.

28    REPLY IN SUPPORT OF DEFENDANTS’                              ORRICK, HERRINGTON & SUTCLIFFE LLP
      MOTION FOR RULE 23(d) PROTECTIVE                                   701 FIFTH AVENUE, SUITE 5600
      ORDER (2:15-cv-00612-RBL; 2:19-cv-00199-        -6 -             SEATTLE, WASH NGTON 98104-7097
                                                                                +1 206 839 4300
      RBL)
              Case 2:15-cv-00612-RSL Document 169 Filed 02/14/20 Page 9 of 9



 1   DATED: February 14, 2020                           Respectfully submitted,

 2

 3    /s/ Mark Parris                                  /s/ Emily Johnson Henn
      /s/ Paul Rugani                                  /s/ Lindsey Barnhart
 4   Mark Parris (Bar No. 13870)                       Emily Johnson Henn (pro hac vice)
     mparris@orrick.com                                ehenn@cov.com
 5   Paul F. Rugani (Bar No. 38664)                    Lindsey Barnhart (pro hac vice)
     prugani@orrick.com                                lbarnhart@cov.com
 6   ORRICK HERRINGTON & SUTCLIFFE LLP                 COVINGTON & BURLING LLP
     701 5th Avenue, Suite 5600                        3000 El Camino Real
 7   Seattle, WA 98104                                 5 Palo Alto Square
     Telephone: (206) 839-4320                         Palo Alto, CA 94306
 8   Attorneys for Defendants Aristocrat               Telephone: (650) 632-4700
     Technologies, Inc., Aristocrat Leisure            /s/ Gary Rubman
 9   Limited, Big Fish Games, Inc. and                 Gary Rubman (pro hac vice)
     Churchill Downs Inc.                              grubman@cov.com
10                                                     COVINGTON & BURLING LLP
                                                       One CityCenter
11                                                     850 Tenth Street, NW
                                                       Washington, D.C. 20001
12                                                     Telephone: (202) 662-6000
13                                                     /s/ Ashley M. Simonsen
                                                       Ashley M. Simonsen (pro hac vice)
14                                                     asimonsen@cov.com
                                                       COVINGTON & BURLING LLP
15                                                     1999 Avenue of the Stars
                                                       Los Angeles, CA 90067
16                                                     Telephone: (424) 332-4782
                                                       /s/ Matthew Q. Verdin
17                                                     /s/ David Watnick
                                                       Matthew Q. Verdin (pro hac vice)
18                                                     mverdin@cov.com
                                                       David Watnick (pro hac vice)
19                                                     dwatnick@cov.com
                                                       COVINGTON & BURLING LLP
20                                                     Salesforce Tower
                                                       415 Mission Street, Suite 5400
21                                                     Telephone: (415) 591-7065
22                                                     Attorneys for Defendants Aristocrat
                                                       Technologies, Inc., Aristocrat Leisure
23                                                     Limited, and Big Fish Games, Inc.

24

25

26

27

28   REPLY IN SUPPORT OF DEFENDANTS’                       ORRICK, HERRINGTON & SUTCLIFFE LLP
     MOTION FOR RULE 23(d) PROTECTIVE                            701 FIFTH AVENUE, SUITE 5600
     ORDER (2:15-cv-00612-RBL; 2:19-cv-00199-   -7 -           SEATTLE, WASH NGTON 98104-7097
                                                                        +1 206 839 4300
     RBL)
